Citation Nr: 1701763	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-33 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right knee condition. 

3.  Entitlement to service connection for hammertoes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980, from February 2003 to November 2003 and from April 2007 to May 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection.

Regarding the Veteran's claim for service connection for sleep apnea, his service treatment records do not indicate any complaints or treatment for sleep apnea while in service.  Nonetheless, he has asserted that he has had sleep apnea since separation from his third period of service.  

A post-service VA medical record dated in June 2008 shows that the Veteran noted that he often felt tired throughout the day and had fallen asleep while driving.  He noted that he often woke up from his sleep as a result of a groaning noise.  The Veteran's wife noted that he snored loudly.  A December 2008 VA medical note shows that the Veteran was given a continuous airway pressure machine (CPAP).  

The Veteran was afforded a VA medical examination in August 2009.  The Veteran reported waking up at night and using a CPAP machine.  The Veteran was diagnosed with sleep apnea.

VA treatment records dated in November 2015 shows that the Veteran underwent a home sleep study.  

At the Veteran's August 2016 videoconference Board hearing, he stated that noticed having sleeping problems in 2008.  The Veteran's wife stated that Veteran had fallen asleep while driving.  

While the August 2009 VA examiner conducted an evaluation of the Veteran's physical condition at the time, the VA examiner did not provide an adequately reasoned opinion as to whether the Veteran's currently diagnosed sleep apnea was causally related to the Veteran's active service.  Thus, the VA medical examination is insufficient.  See 38 C.F.R. § 4.2 (2015) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Regarding the Veteran's claim for service connection for a right knee condition, his service treatment records do not indicate any complaints or treatment for a right knee condition while on active duty service.  

A VA medical record report dated in March 2001 reflects a clinical evaluation of degenerative changes in the Veteran's knees.  A March 2004 VA medical record shows that the Veteran complained of knee pain.  A June 2008 VA medical note shows complaints of joint and knee pain.  A November 2008 VA health care system letter indicates that the Veteran had participated in a VA Persian Gulf Registry program and that an examination had been afforded him.  The letter notes a bilateral knee strain.  

The Veteran was afforded a VA medical examination in August 2009.  The Veteran reported that his knee hurt when he did squats.  It also hurt depending on the weather.  He noted taking ibuprofen for the pain.  X-ray results showed that there was no definite acute fracture or dislocation.  There was at least mild narrowing involving the medial aspect of the medial compartment of the right knee, with severe narrowing involving the lateral aspect of the right patellofemoral compartment.  An impression of degenerative changes was provided.  A joint examination showed results for the left, not right, knee.  

At the Veteran's August 2016 videoconference Board hearing, he stated that he experienced a right knee strain in service, but that he did not receive medical attention for the condition.  He noted that he would use Ben-Gay and a tourniquet on his knee.  He stated that he tore his meniscus in his knee in 2011 and underwent surgery. 

After a review of the evidence, the Board finds that a new VA examination and medical opinion is needed as it is unclear whether there is a direct nexus between the Veteran's right knee degenerative changes and his military service.  Accordingly, a new VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, the Veteran noted undergoing surgery for a torn meniscus in 2011.  A copy of the medical records for the surgery have not been associated with the claims file.  Further, a review of the claims file does not show that the VA Persian Gulf Registry examination referenced in the above noted November 2008 VA health care system letter has not been associated with the claims file.  While on remand, the RO should make an attempt to obtain private treatment records from any facility treating the Veteran after securing any necessary authorization from him and obtain the identified VA examination not associated with the file.

Regarding the Veteran's claim for service connection for hammertoes, his service treatment records are silent for any complaints or treatment for a hammertoe condition. 

A VA medical record dated in October 2005 reflects that the Veteran complained of pain in his toe.  An April 2006 VA medical note reflects that the Veteran complained of a painful second toe on his right foot.  An assessment of hallux valgus with overlapping hammertoe, bilaterally, was provided.  A November 2008 VA health care system letter indicates that a Persian Gulf Registry examination had been afforded him.  The letter notes a hallux valgus with hammer toes.  

The Veteran was afforded a VA medical examination in August 2009.  The Veteran reported that his feet hurt between 1977 and 1980.  He noted pain and stiffness in his feet.  Upon examination, overlapping bilateral hammertoes on both 2nd toes was noted.  X-ray results showed no acute fracture or dislocation in either foot.  An impression of moderate to severe right and moderate left bunion deformities, with mild degenerative changes, noted at the first metatarsophalangeal (MTP) joint was noted.  Mild to moderate degenerative changes between each first metatarsal head and their adjacent sesamoid bones was also noted.  An impression of bilateral plantar calcaneal spurs was also noted.  A diagnosis of hammertoes, hallux valgus and degenerative joint disease of the MTP joints was provided.

At the Veteran's August 2016 videoconference Board hearing, he indicated that his toes hurt while wearing combat boots while in service.  

A new VA examination is necessary to identify if any current foot disability was incurred in, or is otherwise related to, the Veteran's active service.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Lastly, ongoing medical records must also be obtained in light of the remand.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his claimed conditions.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file, to include medical records of his right knee surgery in 2011.  If any requested records are unavailable, annotate the file and notify the Veteran.  

2.  Obtain complete VA treatment records not already associated with the claims file, to include a 2008 Persian Gulf Registry examination, and records since May 2016.

3.  Thereafter, schedule the Veteran for a VA medical examination by an appropriate medical professional to determine the nature and etiology of any sleep disorder, right knee disorder, or hammertoes that may be present.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies. 

For each of the three claimed disorders, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder had its clinical onset during, or is related to, the Veteran's active duty service, to include his third period of service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


